                                           Case 3:20-cv-00289-DB Document 1-2 Filed 11/23/20 Page 1 of 1
                   (RVODGE DAViD BR1ONEWL                                                                                     SHEET
  The jS 44 civil cover sheet and the information contained herein neither                                 Fior supplement     the filing and service of pleadins or other papers as required by law, except as
  provided by local rules of court. This form, approved by the Judicial Co                                      of the United States in September l974 is required for the use of the Clerk of Court for the
  purpose of initiating the civil docket sheet. (SEEJNSTRUCTIONSON                                         OF THIS FORM)

   I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
                                                                                 F!LED                                       UNiTED DEBT SETTLEMENT LLC, a New York Limited Liability
   BRANDON CALLIER                                                                                                           Company and MARCEL BLUVSTEIN
     (b) County of Residence of First Listed PlaifJ                                              M      9:      5t            County of Residence of First Listed Defendant KINGS
                                           (EXCEPTIN U.S. PLAINFIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                               NOTE:      IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                 CCUT
                                                                    CLEiK US DISTRICT                                                     THE TRACT OF LAND INVOLVED.
                                                                    ESTERHDlSTT OF TEXAS
          (c)        Attorneys (Firm Name, Address, and Telephoe,Nwnber)                                                        Attorneys (If Known)

    ProSe
                                                                                                                                          EP2OCVO2 89
                                                                                                                 Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                         'X" in One Boxfor Plaintiff
   II. BASIS OF JURISDICTION                                (Place an "X"mOneBoxOnly)
                                                                                                                                                                                                 and One Boxfor Defendant)
                                                                                                                            (For Diversity Cases Only)
                                                                                                                                                      PTE         DEE                                            l'TF     DEF
   0      1        US. Government                     3   Federal Question
                     Plaintiff                              (71.5. Government Not a Party)                            Citizen of This State           0 1               I   Incorporated or Principal Place        0 4 04
                                                                                                                                                                              of Business In This State

   0      2        U.S. Government                0   4   Diversity                                                   Citizen of Another State         0   2       0    2   Incorporated and Principal Place          0   5   O5
                      Defendant                             (Indicate Citizenship ofParties in Item Ill)                                                                       of Business In Another State

                                                                                                                      Citizen or Subject of a          0   3       0    3   Foreign Nation                            0   6   0   6


   IV. NATURE OF SUIT (place an "X'                              in One Box Only)                                                                                  Click here for                          '.
                      "'tR4CT                I,                                                                                                 w&y:
    0     110 In                                          SONAL INJuRY               PERSONAL INJIJRY                 0 625 Dnsg Related Seizure           to 422 Appeal 28 USC 158             0 375 False Claims Act
    0     l2O?'                                                                  0   365Personallnjury -                      ofProperty2lUSC88l 10 423 Withdrawal                              0 376QuiTam(31 USC
    0     130 t                                                                                    ''biIity           0 690 Other                                      28 USC 157                         3729(a))
    0     1401                                                                                                                                                                                  0 400 State Reapportionment
    01501                                                                                                                                                                                       0 4l0Antitrust
                                                                                                                                                              0 820 Copyrights                  0 430 Banks and Banking
    0     151                                                                                             ity                                                 0 830 Patent                      0 450 Commerce
    0     152                                                                                             anal                                                0 835 Patent - Abbreviated        0 460 Deportation
                   LO(Jrt                                                                                                                                              New Drug Application     0 470 Racketeer Influenced and
                             Na                                                                                                                               0 840 Trademark                             Corrupt Organizations
                   Division:e:j       TEXAS
    0         15
                                                 h!ESTERN                                               )PERTY                     LABOR                                                        0 480 Consumer Credit
                   Recejp                                                                                             0   710 Fair Labor Standards            0 861 }IIA(1395ff)                0 490 Cable/Sat TV
    0 1 caShier                  ib:r:
                                 N

                                   0di       I
                                                                                                        3ding
                                                                                                       mal            0
                                                                                                                              Act
                                                                                                                          720 Labor/Management
                                                                                                                                                              0 862 Black Lung (923)
                                                                                                                                                              0 863 DIWC/DIWW (405(g))
                                                                                                                                                                                                0 850 Securities/Commodities/
                                                                                                                                                                                             Exchange
                   Transaction                   la                                                    aniage                 Relations                       0 64 SSID Title XVI      ((890 Other Statutory Actions
    0                                                                                                 tamage           0 740 Railway Labor Act                0 865 RSI (405(g))       0 891 Agricultural Acts
                                                                                                      ability          0751 Family and Medical                                         0 893 Envimnmental Matters
                                                                                                                              Leave Act                                                0 895 Freedom ofInfbnnation
   [JCIVIL FILING                                                                                      T1TIONS           790 Other Labor Litigation                                                     Act
                                     FEE                                                           (ma:                0791 Employee Retirement               O 870 Taxes (U.S. Plaintiff       0   896 Arbitration
              AFOr: BRANDQII1
                                     CALLIER                                                       :tainee                   Income Security Act                       or Defendant)            0   899 Administrative Procedure
                                                                                                   Ito Vacate                                                  0 871 IRSThird Party                     Actilteview or Appeal of
                                       $4OO.                                                      C                                                                    26 USC 7609                      Agency Decision
     PAPER
                                                                                                                                                                                                0   950 Constitutionality of
                       CHECK                                                                     Penalty                      ThfMK*ATZON                                                               State Statutes
          check/Hone                                                                                                   0 462 Naturalization Applica
                                                                                                  amus & Other         0465 Other Immigration
              rntendered:'0d                          1306828226                                 Rights                       Actions
                                                                                                 i Condition
    Totai Dije                                                                                   Detainee -
                                                                                                litions of
  Chate:
 NEfr,'
                                                                                              I from             0   4 Reinstated or      0     5 Transferred from           0   6 Multidistrict                08   Multidistrict
              CIVIL FILING                                                                    Court                    Reopened                   Another District                 Litigation -                      Litigation
                                                                                                                                                  (specify)                        Transfer                          Direct File
                                                                                             :r which you are filing (I)o ,wt cite JurisdictionalsitUates unless diversity,):


CALLIER V                                                                                ited unsolicited automated calls to the Plaintiffs cell phone
           U
LLC, ETAL' NITED DEBT                                                                                        DEMAND $                        CHECK YES only if demanded in complaint:
                      SETTLEMENT                                                         LASS ACTtON
                                                                                         Cv.P.                51,000.00                      JURY DEMAND:           Yes      ONo


                                                                                        GE        ________________________DOCKET NUMBER
                                                                                       1G161E OF ATI'ORNEY                  OF RECORD




                                                                                          APPLYING WP                                            JUDGE                                 MAO. JUDGE
